Title: To Alexander Hamilton from John Jay, 28 September 1783
From: Jay, John
To: Hamilton, Alexander


Passy [France] 28 Septr. 1783
Dear Sir:
Mr. Carter lately delivered to me your friendly letter of the 25 July last. You was always of the Number of those whom I esteemed, and your Correspondence would have been both interesting & agreable.
I had heard of your marriage, and it gave me Pleasure, as well because it added to your Happiness, as because it tended to fix your Residence in a State of which I long wished you to be and remain a citizen.
The Character and Talents of Delegates to Congress daily becomes more and more important, and I regret your declining that appointment at this interesting Period. Respect however is due to the Considerations which influence You; but as they do not oppose your accepting a Place in the Legislature, I hope the Public will still continue to derive advantage from your Services. Much remains to be done, and Labourers do not abound.
I am happy to hear that the Terms of Peace, and the Conduct of your Negociat⟨ions⟩ give general Satisfaction—But there are some of our Countrymen it seems who are not content, and that too with an article which I thought to be very unexceptionable, vizt. the one ascertaining our Boundaries. Perhaps those Gentlemen are Latitudinarians.
The american news papers for some months past contain advices which do us Harm. Violencies and associations against the Tories pay an ill compliment to Government and impeach our good Faith in the opinions of some, and our magnanimity in the opinion of many. Our Reputation also suffers from the apparent Reluctance to [taxes] and the Ease with which we incur Debts without providing for their Payment. The Complaints of the army—The Jealousies respecting Congress—the Circumstances which induced their leaving Philadelphia— and the too little appearance of a national Spirit pervading uniting and invigorating the Confederacy, are considered as omens which portend the Diminution of our Respectability, Power and Felicity. I hope that as the wheel turns round other & better Indications will soon appear. I am persuaded that america possesses too much wisdom and virtue, to permit her brilliant Prospects to fade away for want of either.
The Tories are almost as much pitied in these Countries, as they are execrated in our’s. An undue Degree of Severity towards them would therefore be impolitic as well as unjustifiable: They who incline to involve that whole Class of Men in indiscriminate Punishment and Ruin, certainly carry the Matter too far—it would be an Instance of unnecessary Rigour and unmanly Revenge without a parallel except in the annals of religious Rage in Times of Bigotry and Blindness. What does it signify where nine tenths of these People are buried? I would rather see the Sweat of their Brows fertilize our Fields, than those of our Neighbours which it would certainly water those Seeds of Hatred, in
Victory and Peace should in my opinion be followed by Clemency, Moderation and Benevolence; & we should be careful not to sully the Glory of the Revolution by licenciousness and Cruelty. These are my Sentiments, & however unpopular they may be, I have not the least Desire to conceal or disguise them.
Mr. & Mrs. Carter are well, and our Endeavours shall not be wanting to render Paris agreable to them.
Be pleased to present our best Compliments to Mrs Hamilton, and believe me to be with great Regard & Esteem   Dear Sir   Your most obt. & hble servt.
John Jay
Col. A. Hamilton
